UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
TONY L. BROCK,
Petitioner, Case No. 2:19-cv-13093
Hon. Paul D. Borman
Vv.
J.A. TERRIS,

Respondent.
/

 

OPINION AND ORDER SUMMARILY DENYING PETITION FOR A
WRIT OF HABEAS CORPUS AND DENYING LEAVE TO APPEAL IN
FORMA PAUPERIS

Federal prisoner Tony L. Brock (“Petitioner”), confined at the Federal
Correctional Institution in Milan, Michigan, filed this pro se petition for a writ of
habeas corpus pursuant to 28 U.S.C. § 2241. In 2014, Petitioner pled guilty in the
United States District Court for the Central District of Illinois to possession with
intent to distribute heroin and conspiracy. He was sentenced to concurrent terms of
180 months. Judgment at 2, U.S. v. Brock, No. 13-20058 (C.D. Ill. July 25, 2014)
(ECF No. 34). Petitioner argues that he was erroneously sentenced as a career

offender. For the reasons set forth below, the Court will summarily deny the petition

and deny leave to appeal in forma pauperis.
I. Background

A federal grand jury charged Petitioner with possession of heroin with the
intent to distribute it and conspiracy to distribute heroin. Indictment at 1, Brock, No.
13-20058 (ECF No. 11). Petitioner entered into a plea agreement whereby he agreed
to cooperate with law enforcement authorities. Plea Agreement, Brock, No. 13-
20058 (ECF No. 18). The pre-sentence report determined that Brock was a career
offender based on his prior convictions of Aggravated Discharge of a Firearm and
possession of less than 15 grams of cocaine. Defendant’s Sentencing Memorandum
at 2, Brock, No. 13-20058 (ECF No. 31). As a result, Brock faced an advisory
guideline sentencing range of 360 months (30 years) to life imprisonment if he went
to trial, or a range of 262 to 327 months (21 years and ten months to 27 years and
three months). Jd. at 1-2. Without the career criminal enhancement, he faced an
advisory sentencing range of 57 to 71 months (4 years and 9 months to 5 years and
11 months). /d. at 1. Nevertheless, the Court sentenced him to 180 months (15 years).
Judgment at 2, Brock, No. 13-20058 (ECF No. 34). Petitioner later filed a motion to
reduce his sentence, but did not file a direct appeal. Motion to Reduce Sentence,
Brock, No. 13-20058 (ECF No. 41).

On June 6, 2016, Petitioner filed in the Central District of Illinois a motion to
vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. Motion, Brock
v. United States, No. 16-2158 (C.D. Ill. June 6, 2016) [hereinafter, Brock H] (ECF

2
No. 1). In this motion, Petitioner brought the same challenge to his sentence that he
presents here. He argued that the Supreme Court’s decision in Johnson v. United
States, 135 S. Ct. 2551 (2015), holding that the “residual clause” of the Armed
Career Criminal Act, 18 U.S.C. § 924(e), is unconstitutionally vague, also applies to
the scoring of the advisory federal sentencing guidelines. Motion at 4, Brock I, No.
16-2158 (ECF No. 1). On November 4, 2016, the court dismissed Petitioner’s motion
without prejudice. Order and Opinion, Brock II, No. 16-2158 (ECF No. 1). The court
found that the motion was prematurely filed in light of the fact that the Supreme
Court granted certiorari in Beckles v. United States, 137 S. Ct. 886 (2017), to decide
whether the advisory guidelines were subject to vagueness challenges under the Due
Process Clause. /d. at 3. Petitioner never attempted to refile his § 2255 motion after
the Supreme Court issued its decision in Beckles.
II. Discussion

The primary mechanism for challenging the legality of a federal sentence is a
motion to vacate, set aside, or correct the sentence under § 2255. United States v.
Peterman, 249 F.3d 458, 461 (6th Cir. 2001). The Court of Appeals for the Sixth
Circuit affirmed this in Hill v. Masters, 836 F.3d 591, 594 (6th Cir. 2016), where it
explained that “[a] challenge to the validity of a federal conviction or sentence is
generally brought as a habeas corpus petition pursuant to § 2255, while a petition
concerning the manner or execution of a sentence is appropriate under § 2241.”

3
Petitioner is challenging the length of his federal sentence, as opposed to the
execution or manner in which he is serving his sentence. Therefore, he may proceed
under § 2241 only if the remedy under § 2255 “is inadequate or ineffective to test
the legality of his detention.” 28 U.S.C. § 2255(e). “The circumstances in which
§ 2255 is inadequate and ineffective are narrow.” Hill, 836 F.3d at 594 (quoting
Peterman, 249 F.3d at 461).

In Hill, the Sixth Circuit held that in limited circumstances a federal prisoner
may invoke the savings clause of § 2255 to challenge the misapplication of a
sentence enhancement. See Hill, 836 F.3d at 598-99. The prisoner must show that:
(1) he or she was “sentenced under the mandatory guidelines regime pre-United
States v. Booker, 543 U.S. 220 (2005);” (2) he or she is foreclosed from filing a
successive petition under § 2255; and (3) a subsequent, retroactive change in
statutory interpretation by the Supreme Court reveals that a previous conviction is
not a predicate offense for a career-offender enhancement. Jd. at 599-600.

Petitioner satisfies neither the first nor second conditions. Petitioner was
sentenced in 2014, after the Supreme Court issued its decision in Booker. Moreover,
Petitioner’s prior § 2255 petition was dismissed without prejudice. Petitioner is not
foreclosed from filing a renewed § 2255 petition. As Petitioner has failed to satisfy

at least two of the three conditions set forth in Hil/, he may not maintain this action

under § 2241.
III. Conclusion

For the reasons given above, the Court denies the petition for writ of habeas
corpus. The Court also denies leave to appeal this decision in forma pauperis because
an appeal would lack merit and could not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

Finally, Petitioner is not required to apply for a certificate of appealability if
he attempts to appeal this decision because “the statutory language imposing the
certificate-of-appealability requirement clearly does not extend to cases where . . .
detention arose out of federal process but the proceeding is not under § 2255.”
Witham v. United States, 355 F.3d 501, 504 (6th Cir. 2004).

IT IS SO ORDERED.

To de

Paul D. Borman
United States District Judge

Dated: ([D-3)-|
